Citation Nr: 1037263	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1973 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the Veteran appeared at a hearing before a 
Veterans Law Judge.  In August 2008, the Board remanded the case 
for additional development.  Thereafter, the case was returned to 
the Board.  By that time, the Veterans Law Judge, who had 
conducted the March 2008 hearing and had remanded the case to the 
RO in March 2008, had retired, so the Veteran was offered the 
opportunity to appear before a Veterans Law Judge who would 
decide his case.  He appeared again at hearing before the 
undersigned Veterans Law Judge in September 2010.  Transcripts of 
both hearings are in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records do not contain the Veteran's 
retirement physical examination.  While the RO did request the 
service treatment records, VA will make as many requests as are 
necessary to obtain relevant records from a Federal department, 
unless VA concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile. 38 C.F.R. 
§ 3.159(c)(2).

The Board finds that the VCAA notice is deficient and requires 
corrective action.  


Pursuant to the Board's remand directive in August 2008, the 
Veteran was afforded a VA examination in December 2009.  In the 
remand, the Board specified that the examining physician express 
an opinion on the likelihood that the Veteran's cervical spine 
disability developed as a result of in-service events including 
the July 1989 back injury and the wearing of a helmet, as 
asserted by the Veteran.  The examiner did not refer to the July 
1989 back injury or the wearing of a helmet in service, and 
provided a negative opinion with ambiguous rationale.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is 
necessary to ensure compliance with the Board's directive.  Thus, 
another examination is in order.  

In September 2010, the Veteran identified VA records pertaining 
to his claim, which need to be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate Federal custodian 
for any additional service treatment 
records, specifically, the retirement 
physical examination.  If the records do 
not exist or that further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e). 

2.  Ensure VCAA notice under 38 U.S.C.A. § 
5103(a) pertaining to the evidence and 
information necessary to substantiate the 
claim of service connection for 
osteoarthritis and degenerative disc 
disease of the cervical spine on a direct 
basis.

3.  Obtain VA records since 2006 from the 
Richmond, Virginia, VA Medical Center.


4.  Afford the Veteran a VA examination by 
a physician to determine whether his 
current cervical spine disability is at 
least as likely as not related to his 
period of service from June 1973 to 
February 1999, to include the documented 
back injury in July 1989 (although no 
specific evidence of a neck injury was 
noted at that time) and the wearing of a 
helmet. 

The examiner is asked to consider the 
clinical significance of the following:  
the Veteran's testimony that there was no 
single, particular traumatic event that 
led to his neck problems in service, and 
that he talked of upper back problems and 
self-medicated for neck pain during 
service; the June 2008 statement of D.S., 
M.D., who related the Veteran's cervical 
changes to neck and head trauma suffered 
during his long military career; the June 
2008 statement of a chiropractor, B.G., 
D.C., who cited to an October 1999 
evaluation of the Veteran wherein there 
were complaints of neck pain and findings 
of decreased range of motion and X-ray 
evidence of multiple "misalignments"; 
and the December 2009 VA examiner's 
opinion, discounting a connection between 
the Veteran's cervical spine diagnosis and 
an event in service, but also allowing 
that December 2002 X-rays of the cervical 
spine reflected a condition that would 
have begun long before that time. 






In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation

The Veteran's file should be made 
available to the examiner. 

5. After completing the above development, 
adjudicate the claim.  If the benefit 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be and handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).

